Citation Nr: 1342523	
Decision Date: 12/23/13    Archive Date: 12/31/13

DOCKET NO.  07-20 887	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to an initial evaluation in excess of 30 percent for adjustment disorder with anxiety and depressed mood to include entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

P. Olson, Counsel



INTRODUCTION

The Veteran had active duty for training from February 1968 to June 1968 and active military service from October 1989 to May 2006.

This matter comes back before the Board of Veterans' Appeals (Board) on Remand from the United States Court of Appeals for Veterans Claims regarding a Board decision rendered in April 2012.  This matter was originally on appeal from a January 2007 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Lincoln, Nebraska.

As noted below, the record before the Board can reasonably be construed to include a request for a TDIU.  The Court of Appeals for Veterans Claims (Court) in Rice v. Shinseki, 22 Vet. App. 447 (2009), noted that a request for TDIU is not a separate claim for benefits and is best analyzed as a request for an appropriate disability rating as part of the claim for increased compensation.  As such, the Board has recharacterized the issue on appeal to include a claim for entitlement to a TDIU.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

By a January 2007 rating decision, service connection was established for adjustment disorder with anxiety and depressed mood, and a 10 percent evaluation was assigned effective June 1, 2006.  The Veteran appealed the evaluation assigned; and by a December 2011 rating decision, a 30 percent evaluation was assigned effective January 18, 2011.  

By an April 12, 2012 decision, the Board found that a 30 percent evaluation was warranted for the entire appeal period.  The Veteran appealed this decision to the Court.  Thereafter, counsel for the Veteran and the Secretary of VA filed a Joint Motion for Partial Remand (JMR) noting that the Board's April 12, 2012 decision which denied entitlement to an evaluation in excess of 30 percent for adjustment disorder with anxiety and depressed mood.  The parties agreed that remand was required because the Board failed to address the reasonably raised issue of entitlement to a TDIU.  An Order of the Court dated in April 2013 granted the motion and remanded the issue for action consistent with the terms of the JMR.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be requested to indicate if he has received any VA or non-VA treatment for his adjustment disorder with anxiety and depressed mood that is not evidenced by the current record.  If so, the Veteran should be provided with the necessary authorizations for the release of any treatment records not currently on file.  These records should then be obtained and associated with the claims folder.  The Veteran should be advised that he may also submit any evidence or further argument relative to the claim at issue.

2.  The Veteran should be contacted to provide information concerning employment and educational background.  An employment history should be solicited.  Reasons for leaving employment should be set out.  Any recent employment should be identified.  Contact with employers should be undertaken as indicated.  All attempts to obtain records or other information should be documented in the claims folder.  Appellant should also be notified of any evidence or development needed for the TDIU claim.

3.  The Veteran should be scheduled for an additional VA examination(s) to assess the nature and severity of his service-connected adjustment disorder with anxiety and depressed mood and all other service connected disorders.  The claims folder should be made available to and reviewed by the examiner(s) prior to the examination.  All indicated evaluations, studies, and tests deemed necessary by the examiner(s) should be accomplished.  In accordance with the latest worksheets for rating psychiatric disorders as well as his other disorders, the examiner(s) is/are to provide a detailed review of the Veteran's pertinent medical history, current complaints, and the nature and extent of any disabilities with a description of the functional impact such disabilities have on the Veteran's ability to obtain and maintain substantially gainful employment.  A complete rationale for any opinions expressed must be provided. 

4.  The Veteran is to be notified that it is his responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  In the event that the Veteran does not report for the aforementioned examination, documentation should be obtained which shows that notice scheduling the examination was sent to the last known address.  It should also be indicated whether any notice that was sent was returned as undeliverable.

5.  After the development requested has been completed, the examination report should be reviewed to ensure that it is in complete compliance with the directives of this REMAND and that the examiner has documented consideration of Virtual VA to the extent needed.  (Review as of the date of this document reveals no pertinent documents entered therein.)  If any report is deficient in any manner, corrective procedures should be implemented at once. 

6.  The case should be reviewed on the basis of the additional evidence.  If the benefit sought is not granted in full, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


